Carley, Judge.
In Harris v. State, 198 Ga. App. 503 (402 SE2d 62) (1991), we *178affirmed the judgment of the lower court. On certiorari, the Supreme Court reversed the judgment of this Court. Harris v. State, 261 Ga. 386 (405 SE2d 482) (1991). Accordingly, our prior judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgments of conviction that were entered in the instant case are reversed.
Decided September 12, 1991.
Hudson & Solomon, James D. Hudson, for appellant.
Robert B. Ellis, Jr., District Attorney, Timothy L. Eidson, Assistant District Attorney, for appellee.

Judgments reversed.


Sognier, C. J., and McMurray, P. J., concur.